Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 5, and 10 are pending and rejected. Claims 2-4, 6-9, and 11-15 are cancelled and claims 1, 5, and 10 are amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites the limitation "the tungsten filament lamp" in lines 11-12 and lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim is being interpreted as though the single lamp is required to be a tungsten filament lamp. Appropriate action is required without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Flemming, US 2011/0195360 A1 in view of Kosiorek, US 4,029,605, Ozawa, US 2013/0337604 A1, Norman, US 2008/0305268 A1, Brown, US 2005/0277550 A1, Cao, US 2013/0233202 A1, Yamazaki, JP 2006032982 A, and Urruti, US 2014/0306350 A1 and as evidenced by Optics 101, “What is a Halogen Lamp?”, 2014 and ALTERNATIVELY further in view of Koyama, US 2008/0079565 A1.
	The following citations for Yamazaki, JP 2006032982 A are in reference to the machine translation provided by Espacenet and the figures in the original document.
Regarding claims 1, 5, and 10, Flemming teaches a method of fabricating a device with through holes for electrical conduction made by preparing a photosensitive glass substrate, masking a design layout comprising one or more holes to form one or more electrical conduction paths on the photosensitive glass substrate, exposing at least one portion of the photosensitive glass substrate to an activating energy source, exposing the photosensitive glass substrate to a heating phase of at least ten minutes above its glass transition temperature, cooling the photosensitive glass substrate, and etching the substrate to form the one or more depressions or through holes for electrical connection (see for e.g. abstract and 0007). They teach that the method includes coating at least a portion of the device with metal and/or coating at least a portion of the one or more holes with one or more metals (see for e.g. 0007). They teach that the etched features occur at different elevations on the material and/or several layers can be attached together to form a larger system (see for e.g. 0007), indicating that the glass can be in the form of one or more layers, i.e. a single-layer structure or a multi-layered structure. Therefore, they teach forming through holes at different elevations of the material and metallizing the through holes, or metallizing different layers and attaching the layers. They teach that the electron conduction elements can be of any metal such as copper (see for e.g. 0046). They teach that in the fabrication of many MEM’s devices it is important to seal more than one layer together (see for e.g. 0103). They teach that APEX (photosensitive or photo-definable glass) has been shown to bond to itself between temperature of 450°C and 565°C creating a hermetic seal and bonding in such a way that two individual pieces of glass become one piece of glass, making a solid device (see for e.g. 0038, 0103). They teach that the temperatures used to bond APEX are low enough that many metallization procedures done prior to the bonding step will not be affected by the elevated temperature (see for e.g. 0103), further indicating that a single layer of the glass can be metallized prior to combining the layers. Flemming further teaches that the glass substrate has etched features at different elevations on the material, where the etched features are coated with metal (see for e.g. 0007), therefore, the glass substrate is considered to contain electronic devices in the form of conductors coated onto the through holes for forming electrical connections. Flemming also indicates that vias are considered to be devices (see for e.g. 0070), such that the coated through holes are also considered devices since they are a form of via and will act as conducting devices for the structure. Therefore, the single layer or multilayer glass structure will have one or more devices on each of the one or more layers since the through holes are provided at different elevations or layers of the structure. Further, since the process provides metallization of a multilayered glass substrate it is considered to provide producing two or more photo-definable glass structures since the structures are stacked.  
	They do not teach metallizing the through holes using the claimed process. Flemming teaches that the electron conduction elements can be of any metal such as gold, platinum, and copper (see for e.g. 0046), indicating the metal layers can be copper. 
	Kosiorek teaches metallizing compositions suitable for the production of fired on electrically conductive films which do not adversely affect the overall strength of heat resistant substrates (see for e.g. abstract). They teach that the compositions comprise at least one finely divided electrically conductive metal (see for e.g. abstract). They teach that the compositions are particularly suited to glass substrates and provide therewith composite structures having greater strength than that of the glass substrate (see for e.g. abstract). They teach that on firing the conductive metal coating has good adherence to a wide variety of substrates and a greater strength value than that of the non-coated substrate to which the coating is applied (see for e.g. Col. 1, lines 44-52). They teach that the electrically conductive metal includes noble metals, gold, silver, and platinum among others (see for e.g. Col. 3, lines 12-17). They teach that the composition is particularly suited to ceramic substrates such as glass and glass-ceramics (see for e.g. Col. 3, line 54 through Col. 4, line 3). They teach that the composition is dried and then fired at a temperature of at least about 590°C and preferably firing is carried out for 2 to 15 minutes at from about 600°C to about 900°C to provide a firm bond between the composition and the substrate (see for e.g. Col. 4, lines 14-23). They teach that the uses for the compositions include conductors, resistors, and other components in printed circuits and other electronic applications (see for e.g. Col. 4, lines 28-34). They describe the compositions as pastes, i.e. silver paste (see for e.g. Col. 4, lines 45-49). They teach that the compositions comprise the conductive metal, certain alkali metal, crystallizable, high silica glass frits as binder, inert liquid vehicle, and if desired, inert filler and/or pigment (see for e.g. abstract). 
Ozawa teaches a method of manufacturing a thick-film electrode comprising the steps of applying onto a substrate a conductive paste comprising a conductive power, a glass frit, 3.5 to 12.5 weight percent of an organic polymer, and a solvent (see for e.g. abstract), such that the composition is similar to that of Kosiorek, i.e. containing conductive power, glass frit, and solvent. They teach applying to conductive paste on substrates that includes glass (see for e.g. 0017). They teach firing using a furnace with the peak setting temperature of 600 to 1000°C for 1 second to 15 minutes (see for e.g. 0046). They teach that the conductive powder in the paste can be a metal selected from the group consisting of silver, copper, gold, platinum, etc. (see for e.g. 0056-0057). Therefore, Ozawa indicates that a conductive paste is successfully sintered at a temperature ranging from 600°C to 1000°C for 1 second to 15 minutes, where the paste includes metals such as copper, gold, silver, or platinum.
	From the teachings of Kosiorek and Ozawa, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Flemming to have applied the metal paste of Kosiorek using copper as the metal onto the photo-definable glass structure to coat the through holes followed by firing for 2 to 15 minutes at about 600-900°C because Kosiorek teaches that the compositions adhere well to glass substrate and also result in a stronger substrate compared to the uncoated substrate, while providing a metal coating for use as a conductor, Ozawa indicates that copper is a suitable substitute for gold, silver, or platinum in a conductive paste which can be fired at a temperature and time overlapping the range of Kosiorek, where the pastes of Kosiorek and Ozawa are similar, and Flemming indicates that copper is a suitable material for the metallization of the substrate such that it will provide the desired and predictable result of forming a desirable copper coating on the glass. 
	Flemming in view of Kosiorek and Ozawa do not teach ramping the heat or heating under nitrogen.
	Norman teaches copper alkoxide compound-based ink formulations that are used to print conducting copper metal lines with curing at temperatures of less than 150°C (see for e.g. abstract). They teach applying the copper precursor to a substrate, heating the precursor on the substrate to decompose the precursor to copper metal and volatile by-products and removing the volatile by-products (see for e.g. 0013 and 0020-0022). They teach that by slowly evaporating byproducts it permits the copper metal particles a better chance of sintering into a denser metal film (see for e.g. 0050). They teach that the copper film is subjected to an anneal in an activated hydrogen environment, e.g. 4% H2 in N2 to reduce any copper oxides back to copper metal so as to provide a more conductive copper film (see for e.g. 0083). They teach that it is well known that copper metal particles, which have been exposed to air, acquire a non-electrically conducting coating of native copper oxides that must be removed if sintering is to be achieved (see for e.g. 0084). They teach handling the copper precursor in an inert atmosphere such as nitrogen, printing in a nitrogen atmosphere, and heating glass slides coated with the copper formulation under nitrogen (see for e.g. 0053, 0061, and 0085). Therefore, they teach handling in nitrogen or hydrogen/nitrogen so as to not put the copper in an air environment to prevent oxidation. They teach that the density of the copper film prepared by ink jet/thermal anneal could be improved by controlling the temperature ramp rate (see for e.g. 0094). They teach that a sample cured at a temperature ramp rate of 2°K/min showed a densified region of copper when compared to a sample cured at a temperature ramp rate of 25°K/min, indicating that careful control of temperature ramp rates can yield copper films of improved density (see for e.g. 0094). They indicate that a suitable ramp rate ranges from 1 to 25°K/min, i.e. 1 to 25°C/min (see for e.g. claim 32).
	From the teachings of Norman, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Flemming in view of Kosiorek and Ozawa to have ramped up the temperature at a rate of 1-25°C/minute and to have performed heating in a nitrogen environment or in a hydrogen/nitrogen environment (which is still considered to provide annealing under nitrogen) because Norman teaches that when annealing a copper ink on a substrate heating under nitrogen or in a nitrogen/hydrogen atmosphere is desirable so as to prevent copper oxide or reduce copper oxide which forms when copper is in contact with air where a suitable ramp rate for heating is 1-25°C/minute so as to provide a densified copper film such that it will provide the desirable result of heating the copper paste at a suitable rate for annealing and providing a dense film while preventing oxidation. Therefore, in the process of Flemming in view of Kosiorek, Ozawa, and Norman the heating rate will be in a range overlapping the claimed range.
	They do not teach beginning the heating at 25°C or ramping the heat down to 25°C.
Brown teaches thick film conductive copper pastes that are lead-free and cadmium-free that possess desirable characteristics and excellent adhesion to a variety of substrate, including glass coated stainless steel (see for e.g. abstract). They teach applying a conductive paste to a substrate, drying the paste, and then firing the paste (see for e.g. 0031). They teach that the firing is generally done according to a temperature profile that will allow burnout of the organic matter at about 300°C to about 550°C, a period of peak temperature of about 650°C to about 850°C, lasting about 5-15 minutes, followed by a controlled cool-down cycle top prevent oversintering, unwanted chemical reactions at intermediate temperatures or substrate facture, which can occur when the substrate cools too quickly (see for e.g. 0031). They assume that room temperature is 20°C and ramp up the temperature to 650°C followed by cooling at 15.5°C/min until the substrate exits the furnace at 60°C (see for e.g. 0032). They provide an example of a temperature ramp up rate of 22.5°C/min (see for e.g. 0032), which is within the range suggested by Norman. Brown also teaches that a non-oxidizing atmosphere such as nitrogen is used during heating to prevent oxidation of copper which tends to oxidize in air (see for e.g. 0031).
From the teachings of Brown, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have heated the metal paste from 20°C to the heat treating temperature suggested by Kosiorek, such that it will also be heated from 25°C to the firing temperature, and then ramped down the temperature back to 20°C, such that it will also be ramped down to 25°C, where the cooling rate is 15.5°C because Brown indicates that 20°C is room temperature such that it will provide heating the layer from room temperature to the desired firing temperature and then cooling the layer back to room temperature to provide the finished device, where Brown indicates that 15.5°C/min is an appropriate cooling rate such that it will be expected to prevent oversintering, unwanted chemical reactions at intermediate temperatures, or substrate fracture as indicated by Brown and further by cooling to room temperature it will provide the at a desirable temperature for packaging, consumer use, further fabrication, etc. such that it will be easily handled. Further, it is noted that Brown also provides the suggestion to heat the copper paste in nitrogen to prevent oxidation of the copper and that Brown heats using a ramp rate within the range suggested by Norman.
From this, Kosiorek provides the suggestion to fire the copper paste for 2 to 15 minutes at about 600-900°C because Kosiorek teaches that the compositions adhere well to glass substrate and also result in a stronger substrate compared to the uncoated substrate, where the firing temperature and time are used to provide the metal adhered to the glass substrate. Ozawa provides the suggestion to modify the paste of Kosiorek to use copper as the metal because Flemming indicates that copper is a suitable metal for coating the glass substrate and Ozawa indicates that copper is an alternative metal to gold, silver, or platinum in a conductive paste similar to that of Kosiorek, where the conductive paste is fired at a temperature range and time overlapping the range of Kosiorek, suggesting that a copper paste can also be suitably fired at the same conditions of Kosiorek. Norman provides the suggestion to heat the copper paste at a ramp rate of 1-25°C/minute under nitrogen or hydrogen/nitrogen to prevent oxidation and to provide a dense film. It is noted that Norman suggests heating to temperatures of less than 150°C, however, since the paste composition of Norman is different from that of Kosiorek and Kosiorek indicates that heating in a range of 600-900°C is suitable when using the metal paste to provide desired adherence and strength, where Ozawa suggests a temperature and time overlapping the range of Kosiorek using a similar paste, i.e. one containing copper, glass, polymer, and solvent, the temperature range of Kosiorek is expected to be sufficient since it is within the range of Ozawa, where the heating ramp rate of Norman will still be expected to be suitable because it will result in still reaching the desired sintering temperature. The ramp rate of Norman is also considered suitable because Brown indicates that a ramp rate within the range of Norman is suitable for heating up to peak temperatures of 650°C, indicating that the ramp rate of Norman is also suitable for heating to higher temperatures. Similarly, it is noted that Brown suggests heating in a range of 650-850°C, which is within the range of Kosiorek, however, since Kosiorek indicates that heating in a range of 600-900°C is suitable when using the metal paste to provide desired adherence and strength, the temperature range of Kosiorek is expected to be sufficient. Brown provides the suggestion of cooling using a rate of 15.5°C/minute, which is expected to be compatible with the temperature range of Kosiorek because Kosiorek provides a temperature range encompassing the range of Brown and further because Brown indicates that cooling at such a rate provides benefits of preventing oversintering, unwanted chemical reactions at intermediate temperatures, or substrate fracture. Additionally, Brown indicates heating to 20°C, which is assumed to be room temperature and then cooling at a controlled rate, providing the suggestion to heat from room temperature and cool to room temperature, i.e. 20°C, because before heating the part will be expected to be at room temperature and by cooling to room temperature the part can then be used in further fabrication processes, packaging, etc., and can be easily handled without needing active heating.
Therefore, in the process of Flemming in view of Kosiorek, Ozawa, Norman, and Brown, a metal paste is deposited on a single or multilayer glass structure, where the glass structure is a single layer or a multilayer photosensitive or photo-definable glass, metallization is conducted with a thermal ramp rate of 1-25°C/min (overlapping the claimed range) from 20°C (such that it will also be ramped from 25°C) to a temperature of 600-900°C (overlapping the claimed range) where they are heated for 2-15 minutes (overlapping the claimed range) and then ramped down to 20°C (such that it will also ramp down to 25°C), where the cooling rate is 15.5°C/minute. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Flemming in view of Kosiorek, Ozawa, Norman, and Brown renders the range of instant claim 1 obvious. Additionally, since the glass structure can include multiple layers having metal coated through holes, the structure is considered to be provided with one or more device structures, i.e. conductors or through holes, or one or more devices since Flemming indicates that vias are considered devices and through holes are a type of via. Further, since Flemming indicates that the layers can be stacked (see for e.g. 0007), this indicates that the process will be done on two or more photo-definable glass structures as required by claim 5 so as to form the stacked structure.
Flemming in view of Kosiorek, Ozawa, Norman, and Brown do not teach heating using a lamp. 
Cao teaches inks comprising molecular precursors to copper indium gallium sulfide/selenide and a plurality of particles where the process prepares coated substrates and films (see for e.g. abstract). They teach that the substrate is selected from a group including glass (see for e.g. 0222). They teach that the coated substrate is heated at about 300-800°C, 400-650°C, 460-600°C, etc. (see for e.g. 0235). They teach that in some embodiments the coated substrate is heated for a time range of about 1 min to about 48 h, for about 1 min to about 30 min, etc. (see for e.g. 0235). They teach that the annealing process comprises thermal processing, heating via IR lamps, microwave irradiation, etc., or combinations thereof (see for e.g. 0235). They teach that in some embodiments annealing is carried out under an atmosphere comprising an inert gas such as nitrogen (see for e.g. 0236). They teach that in some embodiments annealing is conducted with slow heating and/or cooling steps, e.g., temperature ramps and/or declines of less than about 15°C/min, 10°C/min, etc. or annealing can be done with rapid heating and/or cooling steps, e.g. temperature ramps and/or declines of greater than about 15°C/min, 20°C/min, etc. (see for e.g. 0236). Therefore, Cao teaches annealing or heating an ink that includes copper using methods such as lamp heating where the heating can be ramped up in a range overlapping the range of Flemming in view of Kosiorek, Ozawa, Norman, and Brown (i.e. less than 15°C/min or greater than 15°C/min overlaps the ramp rate of 1-25K/min), heating can be ramped down in a range overlapping the range of Flemming in view of Kosiorek, Ozawa, Norman, and Brown (i.e. greater than 15°C/min overlaps the range of 15.5°C/min), has a peak temperature overlapping the range of Flemming in view of Kosiorek, Ozawa, Norman, and Brown (i.e. 300-800°C overlaps 600-900°C), for a time overlapping the range of Flemming in view of Kosiorek, Ozawa, Norman, and Brown (i.e. 1 min to about 30 min overlaps 2-15 minutes).
From the teachings of Cao, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Flemming in view of Kosiorek, Ozawa, Norman, and Brown to have used an IR lamp for heating the copper paste because Cao indicates that an IR lamp can be used to anneal an ink including copper on a glass substrate where the ink is annealed at a temperature ramp up rate, temperature ramp down rate, peak annealing temperature, and holding time overlapping the ranges of Flemming in view of Kosiorek, Ozawa, Norman, and Brown such that it will be expected provide the desired and predictable result of successfully annealing the copper paste in the process of Flemming in view of Kosiorek, Ozawa, Norman, and Brown.
They do not teach heating the copper paste with the lamp without heating the glass substrate enough to cause permanent random physical distortion resulting in a change in the position of the glass substrate to be greater than 20 microns or a change in the optical transmission of the glass to be greater than 75 nm or that the lamp is a high intensity tungsten filament lamp.
Yamazaki teaches a lamp annealing process for semiconductor device manufacturing on glass substrates (0001). They teach that by using visible light or infrared light for lamp annealing it is possible to minimize heating of a glass substrate because light in this wavelength region is hardly absorbed by glass (0006). They teach heating a thin film on a glass substrate using an ultraviolet light on the film side and an infrared light on the opposite side (0009-0011 and Fig. 1). They teach that heat treatment at a high temperature of 600-1200°C can be performed without warping or shrinking the glass substrate (0014). They teach that the infrared light gives the thermal energy (0017). They teach that the infrared light can be obtained by using a lamp that emits infrared rays such as a halogen lamp (0020). They teach that the infrared light passes through the glass substrate without being adsorbed to heat a film from 600-1200°C by irradiation with the infrared light (0035). They teach that since the infrared lamp is used as the light source of the infrared light, the propagation of heat transferred from the crystalline silicon film to the substrate is only local, therefore the substrate can be prevented from warping or shrinking due to heat (0044). 
As evidenced by Optics 101, halogen lamps consist of a tungsten filament enclosed in an environment of an inert gas and a small amount of halogen (pg. 1).
From the teachings of Yamazaki as evidenced by Optics 101, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Flemming in view of Kosiorek, Ozawa, Norman, Brown, and Cao to have used a halogen lamp having a tungsten filament as the IR lamp and to have provided localized heating of the copper paste onto the substrate because Yamazaki indicates that IR lamps such as halogen lamps are capable of locally heating a coating on a glass substrate where the heat is provided only locally to the coating where IR radiation is not absorbed by the glass so as to prevent warping and shrinking of the glass substrate at temperatures ranging from 600-1000°C such that a similar heating would be expected when applying it to the copper metal paste on the glass substrate so as to prevent warping and shrinking of the glass substrate, where halogen lamps have tungsten filaments as evidenced by Optics 101 such that it will be expected to provide the desired and predictable result of providing a suitable IR lamp for annealing the copper paste while preventing excessive heating of the underlying substrate so as to protect the substrate from the heating temperatures as indicated by Yamazaki to prevent warping and shrinking. Therefore, in the process of Flemming in view of Kosiorek, Ozawa, Norman, Brown, Cao, and Yamazaki as evidenced by Optics 101 a tungsten filament lamp, i.e. halogen lamp, will be used to heat the copper paste on the glass substrate without heating the glass. 
Flemming further teaches a device with holes for electrical conduction (see for e.g. abstract). They teach that the glass ceramic of the invention may be used in MEMs (see for e.g. 0060).
They do not teach that the glass structure contains MEMs devices.
Urruti teaches a method of forming a through-glass via hole in a glass substrate, where the vias include through holes (see for e.g. abstract and 0040). They teach that microelectromechanical systems (MEMs) enhance the functionality of microelectronic systems by integrating integrated circuits with, e.g., mechanical, chemical, biological functions (see for e.g. 0005). They teach that many of these microelectromechanical systems extend in all 3 dimensions to obtain the desired functionalities (see for e.g. 0005). They teach that a through-glass via can be provided in a planar glass substrate where the through-glass via can include a sidewall where the through-glass vias can include a plated metal coating of all or a portion of the sidewalls and they can be filled with conductive materials (see for e.g. 0026-0027). They teach that the glass substrate can include a through-glass via that electrically connects one or more of a MEMs device, via, etc., or other electrically active device or conductive material on one side of the glass substrate to one or more of a MEMs device, via, etc., or other electrically active device or conductive material on the other side of the glass substrate (see for e.g. 0028). Therefore, Urruti teaches forming through-glass via holes that can be filled with a conductive material where the glass structure include MEMs devices which increase the functionality of microelectronic devices.
From the teachings of Urruti, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Flemming in view of Kosiorek, Ozawa, Norman, Brown, Cao, and Yamazaki as evidenced by Optics 101 to have included MEMs devices on the single-layer or multi-layer glass structure with the metal filled through holes because Urruti indicates that it is desirable to include such devices on glass structures having metal filled through holes such that it will be expected to also provide a device having enhanced functionality. Therefore, in the process of Flemming in view of Kosiorek, Ozawa, Norman, Brown, Cao, Yamazaki, and Urruti as evidenced by Optics 101, the single-layer or multi-layer photo-definable glass structure will contain MEMs devices. Further, since Flemming in view of Kosiorek, Ozawa, Norman, Brown, Cao, Yamazaki, and Urruti as evidenced by Optics 101provide a process of metallizing a single-layer or multilayered glass substrate it is considered to provide producing two or more photo-definable glass structures when producing a multi-layered substrate since the structures are stacked and since Urruti suggests including MEMs devices on the substrate where the systems extend in 3 dimensions for desired functionality it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included the MEMs devices on each of the substrates so as to extend the system in all 3 dimensions to obtain the desired functionalities. 
As to using a single lamp, as noted above Cao provides the suggestion to use IR heating to sinter the copper paste where Yamazaki as evidenced by Optics 101 suggest using a tungsten filament lamp to provide the heat because glass does not absorb the IR wavelengths such that it prevents warping or shrinkage of a glass substrate. While Yamazaki teaches performing heating with UV lamps and IR lamps, since Cao indicates that annealing can be done with only IR lamps, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the annealing with the IR lamp alone and not with the UV lamp with the expectation of successfully heating the copper paste. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the number of tungsten filament lamps for the annealing based on the size of the lamp and the size of the paste being annealed so as to provide a single lamp for with the expectation of providing a suitable heating area to sinter the copper paste. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Alternatively: Flemming in view of Kosiorek, Ozawa, Norman, Brown, Cao, Yamazaki, and Urruti as evidenced by Optics 101 do not teach using a single lamp for annealing.
Koyama teaches a wireless sensor device having a sensor circuit (abstract). They teach forming conductive film 739 functioning as an antenna and conductive films 740 to 742 functioning as wires (0178). They teach that the conductive films can be formed from a paste containing copper particles which is deposited by printing (0180-0181). They teach that the conductive films formed from the paste are printed and then baked by lamp annealing (0183). They teach that baking may be performed with an infrared lamp, a xenon lamp, a halogen lamp, or the like (0183). Therefore, Koyama teaches baking a conductive paste to form conductive films to form circuit elements (an antenna and wires) using a single lamp such as an IR lamp or a halogen lamp.
From the teachings of Koyama, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Flemming in view of Kosiorek, Ozawa, Norman, Brown, Cao, Yamazaki, and Urruti as evidenced by Optics 101 to have performed the sintering process using a single tungsten filament lamp because Koyama indicates that a conductive paste can be heated to form conductive films using a single lamp (IR lamp or halogen lamp) so as to form circuit elements such that it will be expected to provide a suitable heat source for forming the conductive copper film as desired.
While Flemming in view of Kosiorek, Ozawa, Norman, Brown, Cao, Yamazaki, Urruti, and optionally Koyama as evidenced by Optics 101 do not teach that the metal is preferentially heated and/or densified relative to the glass substrate so as to provide simultaneous annealing while minimizing the a permanent random physical distortion resulting in a change in a position of the copper paste, the single or multiplayer photo-definable glass structure, or one or more of the devices is less than 20 microns, or that a permanent random change in the wavelength of an optical transmission of the single-layer or multi-layer glass substrate is less than or equal to 75 nm, since they provide the claimed steps of the process, including heating using a tungsten filament lamp which is suggested to locally heat the coating and not the glass substrate to prevent warping or shrinking of the glass substrate, the process is also expected to provide these claimed features. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Therefore, Flemming in view of Kosiorek, Ozawa, Norman, Brown, Cao, Yamazaki, Urruti, and optionally Koyama as evidenced by Optics 101 render the processes of claims 1, 5, and 10 obvious absent evidence of unexpected results.

Response to Arguments
Applicant’s arguments filed 8/23/2022 have been fully considered. As discussed in the rejection above, Cao provides the suggestion to perform IR lamp heating and Yamazaki indicates that heating with an IR lamp such as a halogen lamp will not warp or shrink a glass substrate. Therefore, the rejection does not suggest using a UV lamp with an IR lamp as done by Yamazaki since Cao indicates that heating can be done with IR heating alone. Further, it is considered to have been obvious to a person having ordinary skill in the art to have determined the appropriate number of lamps used to heat the copper paste based on the size of the lamps and the copper pattern to have provided the use of a single lamp. However, the new reference of Koyama has been added for an alternative rejection to indicate that a conductive paste such as a copper paste can be heated to form a conductive film using a single lamp.



Conclusion    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718